COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-236-CV
  
  
ROBERT WELCH, 
AS NEXT                                                     APPELLANT
FRIEND 
OF LORI WELCH, A
MINOR
 
V.
  
KELLER 
MIDDLE SCHOOL AND                                                APPELLEE
KELLER 
INDEPENDENT SCHOOL
DISTRICT
 
  
----------
FROM 
THE 153RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss.”  It is the court’s 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See Tex. R. App. P. 
42.1(a)(2), 43.2(f).
        Costs 
of appeal shall be paid by the party incurring same, for which let execution 
issue.
   
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
B:   GARDNER, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
April 7, 2005
 

 
NOTES
1.  
See Tex. R. App. P. 47.4.